Opinion issued October 8, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01023-CV
____________

IN RE NETWORK TELEPHONE SERVICES, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



 
O P I N I O N
	On September 30, 2002, relator, Network Telephone Services, Inc. ("NTS"),
filed a petition for writ of mandamus and motion for emergency relief complaining
of the trial court's (1) September 20, 2002, written order compelling the depositions of
two witnesses, who relator claims are non-parties who reside out of state, to take
place on September 21, 2002 in Dallas County, Texas.  On October 2, 2002, the trial
court orally ordered the depositions to take place on October 4, 2002.  On October 3,
2002, relator filed a supplemental motion for emergency relief, and this Court
temporarily stayed the trial and the trial court's orders of September 20, 2002 and
October 2, 2002 in trial court cause no. 2001-30877, and requested a response.  On
October 7, 2002, the clerk received relator's supplemental petition for writ of
mandamus complaining of the trial court's order of October 2, 2002, and received a
response from the real party in interest, Shared Global Systems, Inc., reciting
additional facts and claiming that the deponents are NTS's corporate representative
and expert witness.
	We deny the petition and the supplemental petition for writ of mandamus.  The
stay issued by this Court on October 3, 2002 of the trial and the trial court's orders
of September 20, 2002 and October 2, 2002 is lifted.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (2)
Do not publish.  Tex. R. App. P. 47.
1.     Respondent is the Honorable Mark Davidson, judge of the 11th District Court of
Harris County.  The underlying proceeding is trial court cause no. 2001-30877; styled Shared
Global Systems, Inc. v. Network Telephone Services, Inc.
2.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.